DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Information Disclosure Statement
2.	The information disclosure statement (IDS) submitted on 11/04/21 has been considered by the examiner.


Specification
3.	The disclosure is objected to because of the following informalities: on page 1 of the instant specification, reference to parent case 16/694,301 should be updated so as to reflect the fact that this application has now issued as U.S. Patent No. 11,108,391. On the first line of paragraph [0005], "it's" should be changed to --its--. On the last line of paragraph [0005], the word --is-- should be inserted after "component". On line 5 of paragraph [0019], "a" should be changed to --as--, on line 7 of this paragraph "principle" should be changed to --principal--, and on the last line of this paragraph "reference" should be changed to --referenced--. On the second line of paragraph [0020], the word "number" should be made plural. On line 4 of paragraph [0021], the word "and" should be deleted. In paragraph [0024], line 13, "inputs" should be changed to --input--, and on line 18 of this paragraph, "L1a/L2a/L3a/L1b/L2b/L3b" should be changed to --Lin1a/Lin2a/Lin3a/Lin1b/Lin2b/Lin3b-- for consistency with what is shown in instant figure 3. In paragraph [0029], line 14, the word "circuit" should be made plural and the word "modulates" should be changed to --modulate--. In paragraph [0032], line 14, the word "circuit" should again be made plural, and note that the same correction is also needed on line 16 of this paragraph.
Appropriate correction is required.

Drawings
4.	The drawings are objected to because figure 1 needs a "prior art" label. Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
5.	Claims 30 and 35 are objected to because of the following informalities: 
In claim 30, line 8, the word "from" at the beginning of the line should be deleted.
In claim 35, lines 1-2, "at least one of" should be deleted.
  Appropriate correction is required.


Claim Rejections - 35 USC § 102
6.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
Claims 30-32, 38 and 44-46 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hayashi et al, U.S. Patent No. 8,810,287.
As to claim 30, Hayashi et al discloses, in figure 17,
a device comprising:
a plurality of serially-connected, galvanically isolated switches (Q101) configured to be individually actuated in response to a control signal (the control signal is the output signal from pulse generator 102) received at a control input (the control input is the gate terminal of transistor Q103 and/or the gate terminal of transistor Q104) that is galvanically isolated from direct-current voltages (note that the Hayashi et al control input is isolated from any DC voltages to the right of transformers Tr101), each switch having at least two terminals (gate and emitter terminals);
at least one bleed circuit (the bleed circuit formed by the combination of capacitor C102, resistor R103, diode D102 and transistor Q102) electrically connected between the at least two terminals of at least one switch of the plurality of switches and configured to be actuated (when transistor Q102 turns on);
wherein one or more of the switches is configured to transmit at least one data signal (note that the output signal provided to resonator circuit 101 can be interpreted as a data signal) as a function of the control signal (note that the output signal provided to resonator circuit 101 is a function of the control signal output from pulse generator 102); and
wherein one or more of the switches is configured to transmit at least one power signal (note that the output signal provided to resonator circuit 101 can be interpreted as a power signal, the reason being that it inherently will have a power component) as a function of the control signal (note that the output signal provided to resonator circuit 101 is a function of the control signal output from pulse generator 102).
As to claim 31, note resistor R103.
As to claim 32, note transistor Q102.
As to claim 38, note input transistors Q103 and Q104.
As to claim 44, the claimed passive component is any one or more of diode D101, resistor R101 or R102, diode D103 and capacitor C101 (inherently these passive components will have leakage paths).
As to claim 45, the claimed power diode is either diode D101 or diode D103.
As to claim 46, the claimed power capacitor is capacitor C101.
7.	Claims 3, 32, 39 and 44-46 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kim et al, U.S. Patent Application Publication No. 2007/0025123.
As to claims 30 and 32, Kim et al discloses, in figure 8,
a device comprising:
a plurality of serially-connected, galvanically isolated switches (Q1 and Q2) configured to be individually actuated in response to a control signal (the control signal is the signal applied to the left-hand plate of the capacitor directly connected to transformer T) received at a control input (the control input is at the left-hand plate of the above-noted capacitor) that is galvanically isolated from direct-current voltages (note that the Kim et al control input is isolated from the DC voltages Vcc and ground to the right of transformer T), each switch having at least two terminals (gate and source terminals);
at least one bleed circuit (the bleed circuits formed by the pnp transistors with their emitter terminals connected directly to the gates of Q1 and Q2 and their collector terminals connected directly to the sources of Q1 and Q2) electrically connected between the at least two terminals of at least one switch of the plurality of switches and configured to be actuated (when the above-noted pnp transistors turn on);
wherein one or more of the switches is configured to transmit at least one data signal (note that the output signal at the source terminal of Q1 can be interpreted as a data signal) as a function of the control signal (note that the output signal at the source terminal of Q1 is a function of the control signal); and
wherein one or more of the switches is configured to transmit at least one power signal (note that the output signal at the source terminal of Q1 can be interpreted as a power signal, the reason being that it inherently will have a power component) as a function of the control signal (note that the output signal at the source terminal of Q1 is a function of the control signal).
As to claim 32, note transistor Q102.
As to claim 39, note that Q1 and Q2 are field effect transistors.
As to claim 44, the claimed passive component is capacitor Cdc or the diodes connected across the drain and source terminals of each of Q1 and Q2 (inherently these passive components will have leakage paths).
As to claim 45, the claimed power diode is the diode connected across the drain and source terminals of Q1 and/or Q2.
As to claim 46, the claimed power capacitor is capacitor Cdc.

8.	Claims 30, 32, 39, 44 and 45 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Cassita, U.S. Patent No. 5,959,493.
As to claims 30 and 32, Cassita discloses, in figure 2,
a device comprising:
a plurality of serially-connected, galvanically isolated switches (Q1 and Q2) configured to be individually actuated in response to a control signal (the control signal is the signal applied to either terminal A or terminal C of circuit component 2) received at a control input (the control input is either terminal A or terminal C of circuit component 2) that is galvanically isolated from direct-current voltages (note that the Cassita control input is isolated from the DC voltages +V and -V applied to the drain and source terminals of transistors Q1 and Q2, respectively, each switch having at least two terminals (gate and source terminals);
at least one bleed circuit (the bleed circuits formed by transistors Q3 and Q4) electrically connected between the at least two terminals of at least one switch of the plurality of switches and configured to be actuated (when transistors Q3 and Q4 turn on);
wherein one or more of the switches is configured to transmit at least one data signal (note that the output signal at the source terminal of Q1 can be interpreted as a data signal) as a function of the control signal (note that the output signal at the source terminal of Q1 is a function of the control signal); and
wherein one or more of the switches is configured to transmit at least one power signal (note that the output signal at the source terminal of Q1 can be interpreted as a power signal, the reason being that it inherently will have a power component) as a function of the control signal (note that the output signal at the source terminal of Q1 is a function of the control signal).
As to claim 31, note the embodiment shown in figure 4 of Cassita which shows upper bleed circuit formed by Q10 together with resistors 35 and 40, and lower bleed circuit formed by Q12 together with resistors 32 and 41.
As to claim 37, the claimed input capacitor can be read on the capacitor shown in figure 2 of Cassita which is connected between resistor 6 and ground. 
As to claim 39, note that Q1 and Q2 are field effect transistors.
As to claim 44, the claimed passive component is diode D1 and/or D2 (inherently it will have a leakage path).
As to claim 45, the claimed power diode is again diode D1 and/or D2.


9.	Claims 30, 31, 37 and 44-46 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wimpenny, U.S. Patent No. 9,391,510.
As to claim 30, Wimpenny discloses, in figure 2,
a device comprising:
a plurality of serially-connected, galvanically isolated switches (16 and 18) configured to be individually actuated in response to a control signal (the control signal is the signal on line 42) received at a control input (the control input is at the top terminal of resistor 38) that is galvanically isolated from direct-current voltages (note that the Wimpenny control input is isolated from the DC voltages VDD and ground applied to the drain and source terminals of transistors 16 and 18, respectively, each switch having at least two terminals (gate and source terminals);
at least one bleed circuit (the bleed circuit formed by diode 58 together with resistor 88) electrically connected between the at least two terminals of at least one switch (16) of the plurality of switches and configured to be actuated (when diode 58 turns on and conducts current between the gate and source of transistor 16);
wherein one or more of the switches is configured to transmit at least one data signal (note that the output signal at the source terminal of transistor 16 can be interpreted as a data signal) as a function of the control signal (note that the output signal at the source terminal of transistor 16 is a function of the control signal); and
wherein one or more of the switches is configured to transmit at least one power signal (note that the output signal at the source terminal of transistor 16 can be interpreted as a power signal, the reason being that it inherently will have a power component) as a function of the control signal (note that the output signal at the source terminal of transistor 16 is a function of the control signal).
As to claim 31, note resistor 88.
As to claim 37, the claimed input capacitor reads on capacitor 48.
As to claim 44, the claimed passive component is either diode 58, inductor 22 or capacitor 24 (inherently these components will have leakage paths).
As to claim 45, the claimed power diode is diode 58.
As to claim 46, the claimed power capacitor is capacitor 24.


Claim Rejections - 35 USC § 103
10.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claims 33-36, 40-43, 47 and 48 are rejected under 35 U.S.C. 103 as being unpatentable over any one of Hayashi et al, Kim et al, Cassita and Wimpenny, supra.
As to claims 33-36 and 40-43, although the limitations of these claims are not disclosed by Hayashi et al, Kim et al, Cassita and Wimpenny, they nevertheless would have been obvious to one of ordinary skill in the art for the reasons noted in paragraph five of the office action mailed on 12/10/20 in parent case 16/694,301.
As to claim 47, although the claimed fault detection circuit is not disclosed by Hayashi et al, Kim et al, Cassita and Wimpenny, such would have been obvious to one of ordinary skill in the art, the reason being that it was old and well-known in the art before the effective filing date of applicant's invention to electrically connect the input of such a fault detection circuit to the high side or low side transistor of a pair of serially-connected transistors for the well-known purpose of detecting a fault condition and, in response thereto, adjusting the gate voltage of one or both of the serially-connected transistors, of which fact official notice is taken by the examiner (note, for example, USP 7,940,507 and USP 7,889,011 as two examples of this well-known concept, where these references are discussed in paragraphs four and five of the office action mailed on 12/10/20 in parent case 16/694,301).
As to claim 48, this claim is rejected using the same analysis as set forth above with regard to independent claim 30 (the limitation of at least one communication link circuit operatively coupled to at least one of the plurality of galvanically isolated switches would have been obvious for the reason indicated in paragraph eight of the office action mailed on 09/03/20 in parent case 16/694,301).

Double Patenting
11.	Claims 30-48 are rejected on the ground of nonstatutory double patenting as being unpatentable over the claims of U.S. Patent No 11,108,39. Although the claims at issue are not identical, they are not patentably distinct from each other because the limitations of device claims 30, 47 and 48 of the instant application are fully anticipated by the limitations set forth in method claims 1, 18 (or 20) and 19, respectively, in applicant's prior patent U.S. Patent No. 11,108,391 (note also that the dependent claims of the instant application are also anticipated by the dependent claims of the '391 patent).
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Prior Art Not Relied Upon
12.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Note also U.S. Patent Application Publication No. 2002/0175719 which is also seen to anticipate at least independent claim 30, i.e., in figure 4 the serially-connected transistors are Q1' and Q1", the bleed circuit is transistor S2' or S2'', and the control signal is the output of voltage generating circuit 420.

Conclusion
13.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNETH B WELLS whose telephone number is (571)272-1757. The examiner can normally be reached Monday-Friday, 8:30am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LINCOLN DONOVAN can be reached on (571)272-1988. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KENNETH B WELLS/Primary Examiner, Art Unit 2842                                                                                                                                                                                                        July 14, 2022